Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 16-20 remain in the application as withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nail after driving must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “metal fasteners”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claims it is unclear if applicant intends to claim a plurality of fasteners secured together including a last fastener or a last fastener having a different color head after driving because both they cannot coexist.  In other words the last fastener cannot be both a last fastener of a plurality of fasteners secured together and at the same time be after driving.  It is suggested applicant claim one state of the invention and use “adapted to” type language when referring to the other state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 10 are rejected under 35 U.S.C. 103 as being anticipated by Choi (US 9,046,119) in view of Gabriel (US 5,149,237).  In considering the embodiment shown in Fig. 12, Choi discloses a supply of fasteners (20’’) for an automatic nailing device comprising: a plurality of fasteners (21) sequentially delivered into an automatic nailing device wherein the head of the final four fasteners has a different colored head (34c; column 6, lines 13-16) to visually indicate an end to the supply of fasteners.  The supply of fasteners is a plurality of nails partially formed together into a strip.  The last fastener retains a visibly different color head after driving (34a in Fig. 13).  Choi is silent on the material of the fastener.  Gabriel teaches a metal fastener.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to make the fastener of Choi out of metal as disclosed in Gabriel for its inherent strength.

Claims 1-2, 5-6, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 8,646,599) in view of Cho and Gabriel.  Andersson discloses a supply of nails for use in an automatic nailing gun (20) formed as a roll of coil nails (7) and a parallel feeder strip (6) held together by a wire (5) welded to each of the nail shanks (5).  Anderson does not disclose the sequentially last nails being visibly different.  As described above, Choi in view of Gabriel discloses a supply of metal fasteners (20’’) for an automatic nailing device comprising: a plurality of nails (21) sequentially delivered into an automatic nailing device wherein the head of the final four nails, which is an integer between 2 and 10, has a different colored head (34c; column 6, lines 13-16) to visually indicate an end to the supply of fasteners. The last fastener retains a visibly different color plastic cover after driving (34a in Fig. 13).  Before the effective filing date of the claimed invention, it would have been an obvious for one of ordinary skill in the art to make the heads of the final four nails of the roll of coiled nails disclosed in Andersson with a different head color as disclosed in modified Choi for the same reason, to indicate when the end of the roll is near.  Having five nails with a different head color would have been an obvious matter of design choice because there nothing critical to the exact number of final nails having the different head color because they would still operate in the same predictable manner. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Choi and Gabriel as applied to claims 1 and 11 above, and further in view of Aoki (US 9,261,125).  Modified Andersson does not disclose a second/middle color between the first/early nails and last/final nails.  Aoki discloses a supply of fasteners (1i) comprising: a plurality of fasteners (2i) wherein the heads of the sequentially first/early portion (2ie), second/middle portion (2id), final portions (2ic) and, end/last portion (2ia) all have different colors to visually indicate an end to the supply of fasteners (column 14, paragraph beginning lines 9).  Before the effective filing date of the claimed invention it would have been obvious or one of ordinary skill in the art to provide modified Andersson with middle, final portions, and/or a second sequence of different colored heads between the first/early and last/final fasteners as disclosed in Aoki in order to indicate gradually when the end of the roll/supply is near.

Response to Remarks
Applicant argues that the claims define over Choi (US 9,046,119) or any combination of Choi because Choi does not disclose the last fastener is visibly different after driving.  Applicant argues that the different colored head does not survive after being driven but instead it is a separated tail of the indicating material which is visible after being driven.  In response, examiner agrees that a tail portion of the indicating material is visible after separated from the fastener but the fastener nonetheless also retains a visibly different head color after being driven.  Fig. 13 shows the fastener after driving into a substrate (5) retains the visibly different colored head (34a).  “[O]ne portion 34a of the indicating member 34 attached to the head part 24a of the tacking mail 24 is maintained in the state of being attached thereto” (column 7, lines 43-45).  

The claims as amended define over Aoki because Aoki does not disclose a metal fastener but, Aoki does still teach the visibly different head color after driving.

The examiner agrees that the metal fastener would not be new matter because the disclosure of “electrochemical anodizing” and “wire” necessitates a metal fastener.

The remarks regarding the 103 rejections add no new arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Howard (US 5,827,032) and Albertson (US 7,021,878) are cited to teach other examples of metal fasteners.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FLEMMING SAETHER/Primary Examiner, Art Unit 3677